

116 HR 5918 : To direct the Federal Communications Commission to issue reports after activation of the Disaster Information Reporting System and to make improvements to network outage reporting.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5918IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo direct the Federal Communications Commission to issue reports after activation of the Disaster Information Reporting System and to make improvements to network outage reporting.1.Reports after activation of disaster information reporting system; improvements to network outage reporting(a)Reports after activation of disaster information reporting system(1)Preliminary report(A)In generalNot later than 6 weeks after the deactivation of the Disaster Information Reporting System with respect to an event for which the System was activated for at least 7 days, the Commission shall issue a preliminary report on, with respect to such event and to the extent known—(i)the number and duration of any outages of—(I)broadband internet access service;(II)interconnected VoIP service; (III)commercial mobile service; and(IV)commercial mobile data service; (ii)the approximate number of users or the amount of communications infrastructure potentially affected by an outage described in clause (i);(iii)the number and duration of any outages at public safety answering points that prevent public safety answering points from receiving emergency calls and routing such calls to emergency service personnel; and(iv)any additional information determined appropriate by the Commission.(B)Development of reportThe Commission shall develop the report required by subparagraph (A) using information collected by the Commission, including information collected by the Commission through the System. (2)Public field hearings(A)RequirementNot later than 8 months after the deactivation of the Disaster Information Reporting System with respect to an event for which the System was activated for at least 7 days, the Commission shall hold at least 1 public field hearing in the area affected by such event.(B)Inclusion of certain individuals in hearingsFor each public field hearing held under subparagraph (A), the Commission shall consider including—(i)representatives of State government, local government, or Indian Tribal governments in areas affected by such event;(ii)residents of the areas affected by such event, or consumer advocates;(iii)providers of communications services affected by such event;(iv)faculty of institutions of higher education;(v)representatives of other Federal agencies;(vi)electric utility providers;(vii)communications infrastructure companies; and(viii)first responders, emergency managers, or 9–1–1 directors in areas affected by such event.(3)Final reportNot later than 12 months after the deactivation of the Disaster Information Reporting System with respect to an event for which the System was activated for at least 7 days, the Commission shall issue a final report that includes, with respect to such event—(A)the information described under paragraph (1)(A); and(B)any recommendations of the Commission on how to improve the resiliency of affected communications or networks recovery efforts.(4)Development of reportsIn developing a report required under this subsection, the Commission shall consider information collected by the Commission, including information collected by the Commission through the System, and any public hearing described in paragraph (2) with respect to the applicable event.(5)PublicationThe Commission shall publish each report, excluding information that is otherwise exempt from public disclosure under the rules of the Commission, issued under this subsection on the website of the Commission upon the issuance of such report.(b)Improvements to network outage reportingNot later than 1 year after the date of the enactment of this Act, the Commission shall conduct a proceeding and, after public notice and an opportunity for comment, adopt rules to—(1)determine the circumstances under which to require service providers subject to the 9–1–1 regulations established under part 9 of title 47, Code of Federal Regulations, to submit a timely notification, (in an easily accessible format that facilities situational awareness) to public safety answering points regarding communications service disruptions within the assigned territories of such public safety answering points that prevent—(A)the origination of 9–1–1 calls;(B)the delivery of Automatic Location Information; or(C)Automatic Number Identification;(2)require such notifications to be made; and(3)specify the appropriate timing of such notification. (c)DefinitionsIn this section:(1)Automatic location information; automatic number identificationThe terms Automatic Location Information and Automatic Number Identification have the meaning given those terms in section 9.3 of title 47, Code of Federal Regulations, or any successor regulation.(2)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(3)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)). (4)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401). (5)CommissionThe term Commission means the Federal Communications Commission.(6)Indian tribal government; local governmentThe terms Indian Tribal government and Indian Tribal Government have the meaning given those terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121).(7)Interconnected voip serviceThe term interconnected VoIP service has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(8)Public safety answering pointThe term public safety answering point has the meaning given such term in section 222 of the Communications Act of 1934 (47 U.S.C. 222).(9)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk.